WHEREAS, heretofore Arno Windscheffel, Disciplinary Administrator, filed disciplinary complaints against Thomas J. Caenen, an attorney, alleging inter alia that respondent neglected legal matters entrusted to him, failed to return a client’s funds when requested to do so, and failed to return clients’ documents or other property when requested to do so; and
WHEREAS, a duly appointed panel of the Kansas Board for Discipline of Attorneys found the allegations of the complaints to be substantiated by clear and convincing evidence; and
WHEREAS, on the 30th day of January, 1985, Thomas J. Caenen voluntarily elected to surrender his license and privilege to practice law in the State of Kansas; and
WHEREAS, after due consideration, the Court finds that respondent’s license to practice law should be cancelled and declared void and the voluntary relinquishment of his right to practice law be accepted.
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that Thomas J. Caenen be and he is hereby disbarred from the practice of law in the State of Kansas and the privilege and license of Thomas J. Caenen to practice law in the State of Kansas are hereby revoked and the Clerk of the Appellate Courts is directed to strike the name of Thomas J. Caenen from the roll of attorneys in the State of Kansas.
IT IS FURTHER ORDERED that the certificate of Thomas J. Caenen to practice law in the State of Kansas is hereby can-celled, declared null and void, and the costs of this action are assessed to the respondent.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217 (232 Kan. clxx).